Citation Nr: 1015262	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.  

2.	Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

3.	Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus.  

4.	Entitlement to service connection for a liver disability, 
to include as secondary to diabetes mellitus.  

5.	Entitlement to service connection for chronic renal 
insufficiency, to include as secondary to diabetes mellitus.  

6.	Entitlement to a permanent and total rating for pension 
purposes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1993 to September 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for diabetes mellitus, 
hypertension, heart disease, a liver disability, and chronic 
renal insufficiency; and denied a permanent and total rating 
for pension purposes.  In September 2009, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.  At the hearing, 
appeals in the matters of service connection for a herniated 
lumbar disc and a disability manifested by high cholesterol 
were withdrawn by the Veteran.  


FINDINGS OF FACT

1.	Diabetes mellitus was not manifested in service or in the 
Veteran's first postservice year; a preponderance of the 
evidence is against a finding that such disease is related to 
his military service.  
2.	Hypertension was not manifested in service or in the first 
postservice year; a preponderance of the evidence is against 
a finding that hypertension is related to the Veteran's 
military service.  

3.	Heart disease was not manifested in service or in the 
first postservice year; a preponderance of the evidence is 
against a finding that heart disease is related to the 
Veteran's military service.  

4.	Liver disease was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
Veteran's liver disease is related to his military service.  

5.	Chronic renal insufficiency was not manifested in service 
or in the first postservice year; a preponderance of the 
evidence is against a finding that chronic renal 
insufficiency is related to the Veteran's military service.  

6.	The Veteran has not established service connection for any 
disability.

7.	The Veteran served on active duty for more than 90 days 
during a period of war.  

8.	The Veteran's disabilities, including intervertebral disc 
disease, diabetes mellitus, hypertension, heart disease, a 
liver disability, and chronic renal insufficiency, are shown 
to be of such nature and severity as to preclude him from 
pursuing any substantially gainful employment consistent with 
his education and experience.


CONCLUSIONS OF LAW

1.	Service connection for a diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2009).

2.	Service connection for hypertension is not warranted; the 
claim of secondary service connection  for hypertension lacks 
legal merit.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.	Service connection for heart disease is not warranted; the 
claim of secondary service connection for heart disease lacks 
legal merit.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.	Service connection for a liver disability is not 
warranted; the claim of secondary service connection for 
liver disability lacks legal merit.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.	Service connection for chronic renal insufficiency is not 
warranted; the claim of secondary service connection for 
renal insufficiency lacks legal merit.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

6.	The criteria for establishing entitlement to non-service 
connected pension benefits are met. 38 U.S.C.A. §§ 1502, 1521 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.314, 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Regarding the claim seeking a permanent and total disability 
rating for pension purposes, inasmuch as such benefit is 
being granted, there is no reason to belabor the impact of 
the VCAA in the matter; any notice defect or duty to assist 
failure is harmless.  

Regarding the further claims, the Veteran was advised of VA's 
duties to notify and assist in the development of the claims 
prior to the initial adjudication of his claims.  A letter in 
February 2006 explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
A March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond the record, and has not alleged that notice has been 
less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, including records considered 
by the Social Security Administration (SSA) in a decision 
awarding him SSA disability benefits have been secured.  The 
RO arranged for a VA examination in June 2005.  While the 
examiner at that time did not have all of the records of the 
Veteran's private treatment for review it is adequate for 
rating purposes and another examination is not considered 
necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The low threshold 
standard of McLendon as to when a VA medical examination or 
opinion is necessary is met.  There is no evidence that any 
claimed disease was manifested during service (or during an 
applicable ) presumptive period or any medical evidence that 
the diseases may be associated with service or another 
service-connected disability.  Moreover, as the majority of 
the claims are based on service connection secondary to 
diabetes mellitus, for which service connection will not be 
established, another examination is not considered necessary 
for adequate disposition of the issues.  The Veteran has not 
identified any evidence that remains outstanding.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases 
(including diabetes mellitus, hypertension, heart disease, 
and renal disease) may be service connected on a presumptive 
basis if manifested to a compensable degree in a specified 
period of time postservice (one year for each of these 
disabilities).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Diabetes Mellitus

The Veteran alleges that his diabetes mellitus had its onset 
during service.  He contends that it must have started years 
before it was finally first diagnosed in 2004, which would 
place onset while he was on active duty.  His STRs do not 
show any complaints or manifestations of diabetes mellitus; 
there were no elevated blood sugar readings noted while he 
was on active duty.  There is no examination for separation 
from service of record.  Records of private treatment dated 
from 2002, show that the Veteran had elevated blood glucose 
levels from July 2004.  Records dated in August 2004 note an 
assessment of hyperglycemia, with notations that if diabetes 
mellitus is confirmed on additional testing, medications 
should be started.  By September 2004, records include a 
diagnosis of diabetes mellitus.  The treatment records do not 
contain any mention of a relationship between the Veteran's 
development of diabetes mellitus and his service.  On June 
2005 VA examination, the impression was type 2 diabetes 
mellitus.  It was noted that diabetes was first diagnosed in 
2004.  

Diabetes mellitus was not manifested during service or within 
one year following the Veteran's discharge from active duty.  
There is no competent (medical opinion) evidence of record 
relating such disability to the Veteran's military service.  
His own statements relating his diabetes mellitus to service 
are not competent evidence, as he is a layperson, and lacks 
the training to opine regarding medical etiology; the 
etiology of diabetes is a complex medical question.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  
Accordingly, it must be denied.  

Hypertension, Heart Disease, 
A Liver Disability, and Chronic Renal Insufficiency

The Veteran's STRs do not show complaints or manifestations 
of hypertension, heart disease, a liver disability or chronic 
renal insufficiency.  These disabilities were noted in post-
service treatment records dated in 2004 and thereafter.  
Consequently service connection for these disabilities on the 
basis that they became manifest in service and persisted, or 
on a presumptive basis, as chronic diseases under 38 U.S.C.A. 
§ 1112 is not warranted.  

On June 2005 VA examination, heart disease was not diagnosed.  
While a fatty liver, hypertension and chronic renal 
insufficiency were diagnosed, nothing in the record suggests 
that any such disability might be related to service.  The 
Veteran underwent cardiac examination at a private facility 
in October 2004 at which time testing revealed a partially 
reversible perfusion defect of the antero-lateral wall of the 
heart.  There is nothing in the medical evidence of record 
that suggests cardiac pathology might be related to the 
Veteran's active duty service.  

The Veteran's primary theory of entitlement to service 
connection for these four disabilities is that each is 
secondary to, diabetes mellitus.  Inasmuch as diabetes 
mellitus is not service connected, these claims lack legal 
merit.  Accordingly, these claims must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Permanent and Total Rating for
Pension Purposes

The Veteran contends that he is unable engage in gainful 
employment due to the combined effects of his diabetes 
mellitus, a back disability, hypertension, and heart disease.  

38 U.S.C.A. § 1521 authorizes the payment of non-service-
connected pension benefits to Veterans.  To establish 
entitlement to such benefits, a Veteran generally must (1) 
have served on active duty during a period of war for 90 days 
or more, (2) be permanently and totally disabled, (3) does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23, and (4) 
meets the net worth requirements under 38 C.F.R. § 3.274. 38 
C.F.R. § 3.3.  

The Veteran's active duty from August 1993 to September 1996 
was during the Persian Gulf War Era.  38 C.F.R. § 3.2(i).  He 
therefore meets the service requirement for entitlement to 
non-service-connected pension benefits.  

In determining whether a Veteran is permanently and totally 
disabled, both service-connected and non-service-connected 
disabilities are taken into account.  38 C.F.R. § 
3.314(b)(2).  Several different means exist to determine 
whether a Veteran is permanently and totally disabled.  

First, a Veteran is considered permanently and totally 
disabled if he is a patient in a nursing home for long-term 
care.  38 U.S.C.A. § 1502(a)(1).  Second, this status also is 
given to a Veteran who is determined to be disabled by the 
Commissioner of Social Security (SSA).  38 U.S.C.A. § 
1502(a)(2).  Third, a Veteran is considered permanently and 
totally disabled when he is suffering from any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  38 
U.S.C.A. § 1502(a)(4)(B).  

Fourth, a finding of permanent and total disability is made 
on an objective basis when a Veteran is suffering from any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the disabled 
person.  38 U.S.C.A. § 1502(a)(4)(A).  Total disability is 
found where the Schedule for Rating Disabilities prescribes a 
100 percent rating for the Veteran's disability or 
combination of disabilities.  Id.; 38 C.F.R. § 3.340(a)(2).  
Further, even if the Veteran does not merit a 100 percent 
evaluation, he still may establish that he is permanently and 
totally disabled under 38 C.F.R. § 4.17.  Grantham v. Brown, 
8 Vet. App. 228, 234 (1995).  38 C.F.R. § 4.17 establishes 
two requirements that the Veteran must satisfy.  First, the 
Veteran must meet the minimum percent evaluation requirements 
in 38 C.F.R. § 4.16.  [Pursuant to 38 C.F.R. § 4.16, if the 
Veteran has one disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.]  Second, the Veteran must be found to 
be unable to secure and follow substantially gainful 
employment by reason of his disability or disabilities.  
Marginal employment is not necessarily incompatible with such 
a determination. Further, prior employment or unemployment 
status is immaterial if in the judgment of the rating board 
the Veteran's disabilities render him or her unemployable.  

Finally, where a Veteran fails to meet these objective 
criteria, a finding of permanent and total disability may be 
made on a subjective basis when a Veteran is unemployable as 
a result of disability reasonably certain to continue 
throughout his life.  38 U.S.C.A. § 1502(a)(3).  A 
determination of whether the Veteran is unemployable is based 
on extraschedular factors such as his disabilities, age, and 
occupational background.  38 C.F.R. § 3.321(b)(2).  

As an alternative to establishing that he is totally and 
permanently disabled, the Veteran may establish that he is 
entitled to a non-service-connected pension based on age.  
Provided that he satisfies the service, net worth, and income 
requirements, pension benefits will be paid to a Veteran who 
is 65 years old or older.  38 U.S.C.A. § 1513(a); 38 C.F.R. § 
3.3.  However, if a Veteran is entitled to non-service- 
connected pension benefits by reason both of age and 
permanent and total disability, pension shall be paid only on 
the basis of his permanent and total disability.  38 U.S.C.A. 
§ 1513(b).  

The evidence of record indicates that the Veteran was born on 
July 18, 1971 (and is now 38 years old).  Accordingly, he 
must be found permanently and totally disabled to be found 
entitled to non-service-connected pension benefits.  

The Board finds that the evidence of record shows that the 
Veteran is totally and permanently disabled.  His non-
service-connected disabilities include diabetes mellitus, 
heart disease, hypertension, renal disease and liver disease, 
all secondary to diabetes mellitus.  In addition, he has back 
disability, and gastroesophageal reflux disease (GERD), and 
has testified that he suffers from dyslexia.  The RO assigned 
a 20 percent rating for diabetes mellitus under 
38 C.F.R. § 4.119, Code 7913.  The Veteran is on oral 
medication for diabetes, without evidence of restriction of 
activity.  He is also on medication for control of 
hypertension (which warrants a 10 percent rating).  
38 C.F.R. § 4.104, Code 7101.  Renal disease where there is 
hypertension that is rated at least 10 percent warrants a 30 
percent rating (as renal dysfunction).  38 C.F.R. § 4.115b, 
Code 7541.  The Veteran has an additional 10 percent rating 
for heart disease.  38 C.F.R. § 4.104, Code 7005.  His liver 
disease is asymptomatic and is therefore properly rated 0 
percent.  38 C.F.R. § 4.114, Code 7345.  These disabilities 
of a common etiology combine to a 60 percent rating.  
(38 C.F.R. § 4.25).  Other disabilities contributing to the 
Veteran's unemployability are his low back disorder (Code 
5237), GERD (Code 7346), and dyslexia (Code 9326), each of 
which may be considered 10 percent disabling.  Consequently, 
the schedular criteria for pension under 38 C.F.R. § 4.16 are 
met.  

The Board also finds that it is reasonably shown that the 
Veteran is unable to secure and follow substantially gainful 
employment by reason of his various disabilities.  The June 
2005 VA examiner opined that the Veteran's disabilities did 
not preclude sedentary employment.  However, his educational 
background and employment experience appear to be 
inconsistent with such employment.  The Veteran has a high 
school education, and his work experience includes laborer, 
security guard, and delivery helper.  He testified at the 
hearing before the undersigned that he had worked briefly in 
retail, but was not retained due to his physical 
disabilities.  He submitted September 2009 letters from 
prospective employees, (with waiver of RO consideration) 
stating that he was not hired due to his physical 
disabilities and medical history.  In September 2009, he 
testified that he was unemployed.  As he lacks any advanced 
training or qualifying experience, (given his recent 
employment history), the evidence of record reasonably shows 
that the Veteran is unemployable.  

In light of the foregoing the Board concludes that all the 
requirements for a permanent and total rating for pension 
purposes are met, and that the Veteran is entitled to such 
rating.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.  

Service connection for heart disease, to include as secondary 
to diabetes mellitus, is denied.  

Service connection for a liver disability, to include as 
secondary to diabetes mellitus, is denied.  

Service connection for chronic renal insufficiency, to 
include as secondary to diabetes mellitus, is denied.  

A permanent and total disability rating for pension purposes 
is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


